Case 2:18-cv-02184-PKH Document 24                 Filed 01/09/19 Page 1 of 1 PageID #: 164



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION
_________________________________________

STEPHANIE REYGADAS

                             Plaintiff,              Case No. 2:18-cv-02184-PKH

v.

DNF ASSOCIATES, LLC

                        Defendant.
________________________________________

        DEFENDANT DNF ASSOCIATES, LLC'S CORPORATE DISCLOSURE

       Pursuant to Fed. R. Civ. P. 7.1, Defendant DNF Associates, LLC, by and through its

attorneys, Lippes Mathias Wexler Friedman LLP, hereby notifies this Court and all parties of the

following:

       1.     DNF Associates, LLC is a New York limited liability company with a principal

place of business in the State of New York.

       2.     DNF Associates, LLC does not have a parent company.

       3.     No publicly held corporation owns 10% or more interest of DNF Associates,

LLC.

DATED:        January 9, 2019

                                     LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                      /s Brendan H. Little
                                     Brendan H. Little, Esq.
                                     Attorneys for Defendant
                                     50 Fountain Plaza, Suite 1700
                                     Buffalo, NY 14202
                                     P: 716-853-5100
                                     F: 716-853-5199
                                     E: blittle@lippes.com


                                               1
